          Case 1:18-cv-02841-TFH Document 53 Filed 10/30/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                             )
THE AMERICAN HOSPITAL                        )
ASSOCIATION, et al.,                         )
                                             )
              Plaintiffs,                    )         Case No. 1:18-cv-02841-TFH
                                             )
       v.                                    )
                                             )
ALEX M. AZAR II, in his official capacity as )
Secretary of Health & Human Services,        )
                                             )
              Defendant.                     )
                                             )
                                             )
UNIVERSITY OF KANSAS HOSPITAL                )
AUTHORITY, et al.,                           )
                                             )
              Plaintiffs,                    )         Case No. 1:19-cv-00132-TFH
                                             )
v.                                           )
                                             )
ALEX M. AZAR II, in his official capacity as )
Secretary of Health & Human Services,        )
                                             )
              Defendant.                     )
                                             )

                                   JOINT STATUS REPORT

       The parties in the above-captioned cases submit this joint status report pursuant to the

Court’s August 13, 2020 minute order, which instructed the parties to submit such a report “no

later than fourteen days after the D.C. Circuit’s decision on the motion for rehearing in American

Hospital Association v. Azar, No. 19-5352 (D.C. Cir.) and University of Kansas Hospital v. Azar,

No. 19-5353 (D.C. Cir.).”

       The Court of Appeals denied the plaintiffs’ petition for rehearing on October 16, 2020.

The plaintiffs anticipate that they will file a petition for a writ of certiorari for review of the




WORKAMER\28266\179001\37678495.v1-10/29/20
           Case 1:18-cv-02841-TFH Document 53 Filed 10/30/20 Page 2 of 2




judgment of the Court of Appeals in these cases. The parties accordingly request that the Court

continue to hold these consolidated cases in abeyance pending the disposition of the plaintiffs’

anticipated petition for a writ of certiorari.

        The parties further request that the Court direct them to file a joint status report within

fourteen days of the following: (1) the Supreme Court’s disposition of these cases on the merits,

if the Court grants the petition for a writ of certiorari; (2) the Supreme Court’s denial of such a

petition, if the petition is denied; or (3) the expiration of the time for the filing such a petition, if

a petition is not filed.

Dated: October 30, 2020                                 Respectfully submitted,

/s/ Catherine E. Stetson                               JEFFREY BOSSERT CLARK
Catherine E. Stetson (D.C. Bar No. 453221)             Acting Assistant Attorney General
Susan M. Cook (D.C. Bar No. 462978)
HOGAN LOVELLS US LLP                                   MICHELLE R. BENNETT
555 Thirteenth Street, NW                              Assistant Branch Director
Washington, DC 20004
Telephone: 202-637-5491                                /s/ Bradley P. Humphreys
Fax: 202-637-5910                                      BRADLEY P. HUMPHREYS
cate.stetson@hoganlovells.com                          JUSTIN SANDBERG
                                                       Trial Attorneys, U.S. Department of Justice
Counsel for Plaintiffs in No. 18-2841                  Civil Division, Federal Programs Branch
                                                       1100 L Street, N.W.
/s/ Mark D. Polston                                    Washington, D.C. 20005
Mark D. Polston (D.C. Bar No. 431233)                  T: (202) 305-0878; F: (202) 616-8470
Christopher P. Kenny (D.C. Bar No. 991303)             Bradley.Humphreys@usdoj.gov
Nikesh Jindal (D.C. Bar No. 492008)                    Justin.Sandberg@usdoj.gov
Joel McElvain (D.C. Bar No. 448431)
KING & SPALDING LLP                                    Counsel for Defendant
1700 Pennsylvania Ave., N.W.
Suite 200
Washington, D.C. 20006
202.626.5540 (phone)
202.626.3737 (fax)
MPolston@kslaw.com

Counsel for Plaintiffs in No. 19-132




WORKAMER\28266\179001\37678495.v1-10/29/20
